Order
PER CURIAM:
Deanthony Griddine appeals his convictions and sentences, following a jury trial, for unlawful use of a weapon, under section 571.030, and armed criminal action, under section 571.015. Griddine claims that there is insufficient evidence to support his convictions because the State’s evidence demonstrated only that he stood in the street and shot a firearm at a motor vehicle, and section 571.030.1(9) was enacted to criminalize the act of shooting a firearm from a motor vehicle, not at a motor vehicle. Finding no error, we affirm. Rule 30.25(b).